DETAILED ACTION
Claims 1-20 are pending in the instant application. The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .

Electronic Communications
If the Applicant desires to communicate with the Examiner via electronic communications, Applicant must file a PTO/SB/439 “Authorization for Internet Communications in a Patent Application” via EFS Web and be entered into the record before the Examiner is allowed to use electronic communications. See MPEP 502.03. A PTO/SB/439 is available at www.uspto.gov/sites/default/files/ documents/sb0439.pdf

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1-20 fall within a statutory class of process, machine, manufacture, or composition of matter.

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim limitation still recites a mental process. This type of abstract idea is shown in claim 1 by:
obtaining a plan for conducting an oilfield operation, the plan comprising a planned value for a metric

receiving data collected while performing one or more oilfield activities using the plan, wherein at least a portion of the data represents an actual value for the metric

determining that one or more deviations from the plan occurred based on a difference between the actual value and the planned value

identifying one or more unplanned events of the one or more oilfield activities that are not in the plan that caused the one or more deviations;

calculating a contribution to the difference between the actual value and the planned value caused by the one or more unplanned events

modifying the plan to account for the one or more unplanned events

These steps are abstract in nature because they are directed towards concepts performed in the human mind such as:
Knowing that the goal for the shift is to drill 50 feet (obtaining a plan)

Monitoring the gauge reading the well depth and progression rate (receiving data)

Seeing that drill rate is waaaay to slow (determining a deviation)

Concluding that the drill head is no longer connected to the drive(identifying an unplanned event)

Realizing that the rest of the shift is going to be shot (calculating a contribution)

Letting management know you’re not meeting your shift goal(modifying the plan) 

Thus, claim 1 recites the abstract idea of a Mental Process. See MPEP 2106.04(a)(2)III.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
As claim 1 recites no physical embodiment at all, the claim essential does not recite any additional elements. As such, the claims do not integrate a practical application of the abstract idea because there is no practical (extensive) application recited.
Thus, claim 1 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d)

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims further include:
determined automatically using an artificial intelligence

A non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a computing system, cause the computing system to perform operations,

A computing system comprising:

one or more processors; and

a memory system comprising one or more non-transitory, computer-readable media storing instructions that, when executed by at least one of the one or more processors, cause the computing system to perform operations

As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. 

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
As above, claim 1 essentially recites no additional elements identified above at Step 2A – Prong Two. Thus, claim 1 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims only included those identified above. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at paragraphs 56-61 and fig 6. As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea. Therefore, claims 1-20 are not patent eligible under the Alice/Mayo analysis. 

For more information, see the “35 U.S.C. 101 Examination Guidance and Training Materials” available at http://ptoweb.uspto.gov/patents/exTrain/101.html. 

Claim Interpretation and Claim Mapping
In order to better explain how the Examiner is reading both the terminology of the instant application and the cited prior art, the Examiner is supplying a handy-dandy secret decoder ring (SDR) of both claim interpretation (what the Examiner thinks you mean) and claim mapping (which prior art term is equivalent to what the Examiner thinks you mean).
The Examiner sets out his claim interpretation below by identifying specific claim terms or elements which, while definite, are broad enough to be open to interpretation. The Examiner then gives his interpretation of the extent of those terms or elements in light of Applicant’s disclosure.
Claim Element

A) What you said
Claim Element Interpretation
B) What I heard
Claim Element Mapping
Matching A to B
Plan for oilfield operations
The Big Picture and how it breaks down into “smaller pictures”
Reservoir development plan
Oilfield activity
Performing one actual “smaller picture” operation
Day-to-day operational plan
Metric
A variable such as time or cost
Key Performance Indicator (KPI)
Planned value
Value of the metric according to the Big Pictures
Value of a KPI in a model
Actual value
Value of the metric according to Reality
Value of a KPI from an operating well
Deviation
The difference between the Big Picture and Reality
Performance deficiency (Pa77)
Unplanned event
Any potential explanation for the deviation 
Inaccuracies in the model
Contribution
Determine how much the unauthorized operation caused the deviation
Assessing how much each event affects the KPI
Drilling plan
A chunk of the Big Picture (or a group of “smaller pictures”; six of one...)
How many wells to dig or where to put them.
Artificial intelligence
An optimization routine
A reservoir optimization method
Remedial action
Changes to make the Big Picture match reality
Reoptimizing  the development plan so that it better matches reality


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gurpinar, US 2007/0156377, in view of Carnegie, US 2009/0299636.

NOTE:
The rejection below is written using the SDR given in the Claim Interpretation and Claim Mapping section provided above. Please refer to this SDR to translate between the language of the instant application and that of the prior art. Additionally, bold text is unamended claim language and bold underlined text is amended claim language.

AS TO CLAIM 1 
A method for conducting an oilfield operation, comprising:
obtaining a plan for conducting an oilfield operation, the plan comprising a planned value for a metric;
Gurpinar teaches (paragraph 22) a reservoir development plan and teaches (paragraph 98) meeting a set of values for KPIs.

receiving data collected while performing one or more oilfield activities using the plan, wherein at least a portion of the data represents an actual value for the metric;
Gurpinar teaches (paragraph 100) monitoring values  of rapid sample rate KPIs.

determining that one or more deviations from the plan occurred based on a difference between the actual value and the planned value;
Gurpinar teaches (paragraphs 667 and 77) comparing actual values with target values for KPIs.

identifying one or more unplanned events of the one or more oilfield activities that are not in the plan that caused the one or more deviations;
Gurpinar teaches (paragraph 30) teaches a mismatch in performance and target KPI values due to an error in grid description in the way the predictive model was built. By definition, errors in the predictive model are in the plan.

calculating a contribution to the difference between the actual value and the planned value caused by the one or more unplanned events;
Gurpinar (paragraph 30) optimizing the grid description to improve the model accuracy, but does not explicitly teach concerning calculating a contribution of an operational event to the difference between actual and predicted performance.
However, Carnegie teaches (paragraph 78) the use of Pareto analysis to determine contribution of various metrics or operations upon the actual performance of the oil field.

modifying the plan to account for the one or more unplanned events.
Gurpinar teaches (paragraph 68-69) adjusting the performance plan to account for the identified deficiency. 

MOTIVATION FOR COMBINING THE PRIOR ART:
Gurpinar teaches a method of assessing and modeling the production of an oil field. Carnegie also teaches methods of how to assess the performance of an oil field. As such, both sources are complementary art, as they are both directed towards techniques for oil field assessment. 
Gurpinar’s technique focuses on improving the accuracy of the model, while the Pareto analysis of Carnegie gives one having ordinary skill in the art at the time of invention a tool to measure the contribution of any one event or variable on the performance of the oil field. Substituting Carnegie’s analysis technique for that of Gurpinar results in a predictable approach towards assessing and modeling an oil field which focuses on identifying controllable features of the actual well performance rather than changes to the model to improve prediction accuracy. 
Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the combination itself - that is in the substitution of the analysis of Carnegie for the analysis of Gurpinar.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See MPEP 2143(B).

AS TO CLAIM 2 (of 1) 
wherein the plan comprises a drilling plan, and wherein the oilfield operation at least partially comprises drilling a first well.
Gurpinar teaches (paragraphs 68 and 72) a drilling plan and drilling various numbers of wells depending upon oil field performance.

AS TO CLAIM 3 (of 2) 
further comprising drilling a second well using the modified plan.
Gurpinar teaches (paragraphs 68 and 72) a drilling plan and drilling various numbers of wells depending upon oil field performance.

AS TO CLAIM 4 (of 1) 
wherein the metric comp1ises a time duration to finish the oilfield operation.
Gurpinar teaches (paragraph 30) assessing KPIs versus time.

AS TO CLAIM 5 (of 4) 
wherein calculating the contribution comprises determining an amount of time spent conducting the one or more unplanned events.
Gurpinar’s technique focuses on improving the accuracy of the model, while the Pareto analysis of Carnegie gives one having ordinary skill in the art at the time of invention a tool to measure the contribution of any one event or variable on the performance of the oil field. Substituting Carnegie’s analysis technique for that of Gurpinar results in a predictable approach towards assessing and modeling an oil field which focuses on identifying controllable features of the actual well performance rather than changes to the model to improve prediction accuracy. 
Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the combination itself - that is in the substitution of the analysis of Carnegie for the analysis of Gurpinar.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See MPEP 2143(B).

AS TO CLAIM 6 (of 1) (...half dozen of the other)
wherein the metric comprises a cost to finish drilling at least a portion of a well.
Gurpinar teaches (paragraphs 40 and 43) teaches concerning assessing capital costs associated with operating the reservoir plan.

AS TO CLAIM 7 (of 1) 
wherein the one or more unplanned events are determined automatically using an artificial intelligence.
Gurpinar teaches (paragraphs 19) automatically optimizing the reservoir plan.

AS TO CLAIM 8 (of 1) 
wherein modifying the plan comprises proposing a remedial action to reduce the deviation in subsequent oilfield operations.
Gurpinar teaches (paragraphs 68 and 72) a drilling plan and drilling various numbers of wells depending upon oil field performance. These changes are aimed at reducing the operational deficiency.

AS TO CLAIM 9 (of 1) 
wherein the one or more unplanned events comprise one or more drilling activities that were not part of the plan, and wherein each of the one or more drilling activities comprises a value associated with the metric.
Gurpinar does not teach concerning unplanned events as operational variations of the oil field. However, Carnegie teaches (paragraph 78) the use of Pareto analysis to determine contribution of various metrics or operations upon the actual performance of the oil field.

calculating a contribution to the difference between the actual value and the planned value caused by the one or more unplanned events;
Gurpinar (paragraph 30) optimizing the grid description to improve the model accuracy, but does not explicitly teach concerning calculating a contribution of an operational event to the difference between actual and predicted performance.

AS TO CLAIM 10 (of 1) 
further comprising displaying at least one of: data representing an identification of the one or more unplanned events; data representing the contribution to the difference caused by each of the one or more unplanned events; or data representing a suggested modification to the plan to mitigate the deviation.
Gurpinar (paragraph 30) optimizing the grid description to improve the model accuracy, but does not explicitly teach concerning calculating a contribution of an operational event to the difference between actual and predicted performance.

AS TO CLAIMS 11-20 
The claims recite elements substantially similar to those recited in claims 1-10. Thus, the art and rationale of claims 1-10 applies. 

Examiner's Note 
Regarding KSR for rejections under 35 U.S.C. 103. In replying to this action, the Examiner requests Applicant include a line of argument (in the alternative, if desired) following one of the lines of reasoning given by the Court in the KSR decision:
(1) one of ordinary skill in the art could not have combined the claimed elements by known methods (e.g., due to technological difficulties);
(2) the elements in combination do not merely perform the function that each element performs separately; or
(3) the results of the claimed combination were unexpected.

Arguments along these lines of reasoning are given great consideration in overcoming a finding of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623